Mr. Justice Barnes delivered the opinion of the Abstract of the Decision. Corporations, § 296*—when evidence insufficient to prove agreement for treasurer's salary. In an action against a corporation to recover a salary as treasurer alleged to be due pursuant to an agreement recorded in the minutes of defendant’s board of directors, a judgment for defendant was sustained, it appearing, that no such salary was provided by the corporation’s by-laws, nor by any resolution passed by the board of directors, that the minutes of the board did not disclose any provision for a salary and that no contract of any kind for such salary was proved by plaintiff.